152 Ga. App. 661 (1979)
263 S.E.2d 533
ALMOND
v.
THE STATE.
58821.
Court of Appeals of Georgia.
Submitted November 5, 1979.
Decided December 3, 1979.
Vernon S. Pitts, Jr., for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Russell J. Parker, Assistant District Attorneys, for appellee.
SHULMAN, Judge.
Appellant, who was found guilty of burglary, brings this appeal solely on the general grounds. Finding that the judgment is not subject to reversal for this reason, we affirm.
A review of the evidence, in the light most favorable to the prosecution, shows that an officer who responded to a call that a silent burglar alarm had been tripped at a commercial establishment positively identified appellant as the person he observed on the burglarized premises. Shortly after appellant fled the scene and other officers arrived, appellant was apprehended while hiding in nearby bushes. Since this evidence would have authorized a rational fact finder to find appellant guilty beyond a reasonable doubt of burglary (see Jackson v. Virginia, ____ U. S. ____ (99 SC 2781, 61 LE2d 560); Dent v. State, 149 Ga. App. 33 (253 SE2d 431), the judgment must be affirmed.
Judgment affirmed. Deen, C. J., and Carley, J., concur.